Citation Nr: 1147306	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  07-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals, fracture, left clavicle with open reduction and internal fixation (hereinafter, "left shoulder disorder").

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right hip disorder.

(The issue of entitlement to reimbursement of unauthorized medical expenses will be addressed in a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the current appellate claims.

The report of a January 2007 VA examination showed with respect to the left shoulder that the Veteran had a transverse midclavicular incision that was mildly painful to palpation.  As this raises the issue of whether the Veteran should be separately evaluated for a scar, and the RO has not yet adjudicated this matter, it is referred to the RO for the appropriate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's lumbar spine disorder.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the Veteran's left shoulder claim has been accomplished.

2.  The Veteran's service-connected left shoulder disorder is not manifested by ankylosis, limitation of motion of no more than 25 degrees from the side, fibrous union or nonunion of the humerus, nor nonunion of the clavicle or scapula with loose movement.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's service-connected left shoulder disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in May 2005, which is clearly prior to the October 2005 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

 (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the notice provided to the Veteran with respect to his left shoulder claim did not include the specific information regarding disability rating(s) and effective date(s) mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Veteran was provided with this information via VCAA notification letters he received for other claims he has adjudicated with VA.  In addition, he was provided with notice regarding how ratings are assigned pursuant to a December 2008 letter that was sent regarding this claim.  To the extent that notice was not provided with regard to how VA assigns effective dates, the Board finds that the error is not prejudicial as the claim is herein denied and no effective date will be assigned.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding his left shoulder claim.  Various medical records were obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding evidence which documents symptoms of his left shoulder disorder which are not already reflected by the evidence of record.  Moreover, he was accorded VA medical examinations in September 2005, January 2007, and February 2010, which included findings as to the symptomatology of the service-connected left shoulder disorder which are consistent with the treatment records and relevant rating criteria.  The examination reports are adequate as they show the Veteran was interviewed, a physical examination was conducted and as sufficient information was provided such that the Board's determination is an informed one.  To the extent that the claims folder was not made available to all examiners, the Board finds that the examination reports are nevertheless sufficient.  The examination reports were based upon contemporaneous physical examinations and sufficient findings were reported by the examiners to allow the Board to issue an informed decision.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his left shoulder has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

To the extent that private medical evidence was received after the supplemental statement of the case issued in March 2010, the Board notes that the evidence is not relevant to the claim at issue here and therefore remand for the issuance of a supplemental statement of the case is not required.  38 C.F.R. §§ 19.31, 20.1304.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the laws administered by VA, disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as stated above, the Veteran's right shoulder is considered the major upper extremity; i.e., his left shoulder is his minor upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 20 percent for the minor upper extremity.  Intermediate ankylosis, between favorable and unfavorable, warrants a 30 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 40 percent rating.  38 C.F.R. § 4.71a.

Limitation of motion of the minor shoulder to midway between the side and shoulder level warrants a 20 percent evaluation.  Motion no more than 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation for the minor arm may be granted for four different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level; and (4) recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, a 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus and a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus.  38 C.F.R. § 4.71a.

In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected left shoulder disorder.  

The Board acknowledges that the Veteran's left shoulder disorder is manifested by complaints of pain.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for application in the instant case.  However, even when taking into consideration his complaints of pain, the record does not reflect the left shoulder disorder is manifested by ankylosis, limitation of motion to no more than 25 degrees from the side, fibrous union or nonunion of the humerus, nor nonunion of the clavicle or scapula with loose movement.

Initially, the Board notes that a thorough review of the evidence, to include the VA medical examinations in this case, does not reflect the Veteran has ever been diagnosed with ankylosis of the left shoulder.  The Board also notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).   As detailed below, range of motion testing on the various VA examinations clearly reflect the Veterans has mobility of his left shoulder; he does not have immobility and/or consolidation of the left shoulder.  Therefore, Diagnostic Code 5200 is not applicable to this case.

During the 2005 examination, the Veteran reported that he is right-hand dominant.  

With respect to limitation of motion, the record does not reflect that the Veteran's left shoulder warrants a rating in excess of 20 percent under Diagnostic Code 5201 even when taking into account his complaints of pain.  For example, the September 2005 VA examination showed the left shoulder had forward flexion to 135 degrees, abduction to 90 degrees, external rotation to 50 degrees, and internal rotation to 60 degrees.  Moreover, there was no describable change with range of motion after repetitive motion.  The January 2007 VA examination showed the left shoulder had forward flexion and abduction to 80 degrees, external rotation to 70 degrees, internal rotation to 50 degrees, adduction to 30 degrees, and extension to 20 degrees with complaints of pain along the clavicular shaft as well as anterior glenohumeral joint.  After use, there was further loss of range of motion upon forward flexion to and abduction as range of motion had decreased to 70 degrees.  The most recent VA medical examination of February 2010 showed the left shoulder had forward flexion to 120 degrees, with pain from 90 to 120 degrees; abduction to 110 degrees, with pain from 90 to 110 degrees; external rotation to 50 degrees, with pain at 40 to 50 degrees; and internal rotation to 90 degrees with no pain.  

The Veteran reported symptoms of pain and stiffness and that he experienced worse pain upon repetitive lifting or sleeping on the shoulder.  The examiner in September 2005 reported that the Veteran was not having a flare that day so to determine additional limitation of motion or functional impairment during a flare would be speculation.  As the examiner explained why he could not provide an opinion as to the impairment resulting during a flare-up, there is no error in that regard.  The examiner in September 2005 evaluated multiple disabilities including the right hip, left wrist, and left ankle; the Veteran reported that he missed 15 to 20 days of work due to pain and medical appointments.  

In the notice of disagreement, the Veteran reported that he has extreme pain upon lifting the left arm to shoulder level.  

In January 2007, the Veteran reported that he worked at a local library for 15 hours a week and was a full time student.  He had not lost any time from work.  He reported that he had difficulty with overhead reaching, pushing or pulling as he experienced a dull, constant ache and sharp pain with such attempts.  He had two episodes of incapacitating left shoulder pain that precluded use of the left upper extremity that lasted for approximately two days.  The examiner found that the left shoulder would give the Veteran difficulty with any type of overhead lifting in excess of 10 pounds.  

In the substantive appeal, the Veteran reported that he has continuous pain and limitation of motion.  He also reported that he placed the left arm in a sling for several days each month due to pain.  His pain was routinely a 6 but when the sling was required, it would rise to 8.  

In February 2010, the Veteran reported that he had constant daily aching of the left shoulder that was a 6 out of 10.  He had flare-ups that increased to 7/10 any time he did overhead activity or lifting or jobs associated with his work.  He was unable to use his left hand for typing and had difficulty dressing.  Physical examination revealed tenderness and weakness on forward flexion, abduction and external rotation of 4-/5.  There was also guarding of movement with attempting to passively forward flex or abduct his arm.  The examiner reported that the Veteran was not having a flare-up that day so to determine additional limitation of motion or functional impairment during a flare would be speculation.  As the examiner explained why he could not provide an opinion as to the impairment resulting during a flare-up, there is no error in that regard.  On repetitive testing, however, his range of motion remained unchanged from the baseline and there was no additional pain.

The Veteran's reported symptoms and the severity thereof are credible, competent and probative.  However, they do not show that the Veteran has limitation of motion to 25 degrees from the side.  Instead, the evidence as a whole, including the medical evidence, shows that the Veteran has greater motion, albeit with pain.  While the Veteran reported an incapacitating episode that lasted for two days, this flare-up alone does not warrant a higher evaluation in light of the other evidence.  The remainder of the evidence shows that the disability has otherwise not resulted in inability to move the arm to 25 degrees from the side.  At its worst, motion upon repetitive testing of forward flexion and abduction had decreased to 70 degrees.  In addition, while the Veteran reports pain, aching, and stiffness, to include on lifting the arm to shoulder level, and difficulty with motion including overhead reaching, pushing or pulling, the currently assigned rating for the non-dominant extremity contemplates that there is such limitation of motion.  Simply put, the preponderance of the evidence is against finding that he has limitation of motion to 25 degrees from the side and therefore a higher evaluation is not warranted pursuant to Diagnostic Code 5201.

In regard to Diagnostic Codes 5202 and 5203, the Board notes that the record does not reflect the Veteran's left shoulder disorder manifests the required criteria.  For example, X-rays taken in conjunction with the September 2005 VA examination showed an old healed fracture of the distal clavicle with metal plate and screw fixation device in good position.  The left shoulder joint itself appeared normal with no periarticular classification.  In was essentially a negative X-ray with the exception of the old fracture with internal fixation just at the distal left clavicle.  X-rays taken of the left shoulder in January 2007 showed normal mineralization; mid-shaft clavicular fracture transfixed by an A/O plate with satisfactory alignment of the hardware material.  Overall clinical impression was open reduction internal fixation of left clavicle fracture with associated osteoarthritis of the acromioclavicular joint and loss of range of motion of the left shoulder.  Simply put, these records indicate successful fixation of the fractured clavicle, with no evidence of fibrous union, nonunion or malunion of the humerus; flail shoulder; recurrent dislocation of the humerus at the scapulohumeral joint; nor nonunion, malunion or dislocation of the clavicle or scapula .

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected left shoulder disorder.  In making this determination, the Board considered the applicability of "staged" ratings.  However, a thorough review of the record reflects the symptomatology of the left shoulder was stable throughout the appeal period; i.e., there were no distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 20 percent under any of the potentially applicable Diagnostic Codes.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the Veteran is entitled to an extraschedular rating for his service-connected left shoulder disorder, and the Veteran has not raised the matter himself.  In April 2006, the Veteran's employer stated that the Veteran's physical condition had a "deleterious effect" on his work.  He could not do heavy lifting and had missed a week of work in June 2005 due to chronic pain.  During the January 2007 examination, however, the Veteran reported that he had not lost any time from work.  In any event, the Board finds that the schedular criteria contemplate the signs and symptoms of the service-connected disability.  The evidence shows the Veteran has difficulty with overhead lifting, pushing and pulling and other activities involving motion of the shoulder, however the schedular criteria contemplate limitation of motion.  The currently assigned 20 percent evaluation indicates that there is commensurate industrial impairment resulting from disability of the minor shoulder.  Accordingly, referral to the RO for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

Here, the issue of entitlement to a TDIU due to all of the Veteran's service-connected disabilities was also denied by the October 2005 rating decision, and the Veteran did not appeal.  Regardless, the record does not reflect that the Veteran is unemployable due solely to his service-connected left shoulder disorder.  Therefore, no further discussion of entitlement to TDIU is warranted in this case.  

For these reasons, the Board finds that the Veteran's appeal regarding his service-connected left shoulder disorder must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected left shoulder disorder is denied.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has contended, in part, that his lumbar spine disorder is secondary to his service-connected right hip disorder.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Board notes that the Veteran was accorded a VA medical examination regarding his lumbar spine disorder claim in February 2010.  However, the Veteran's accredited representative criticized the adequacy of this examination in an October 2011 statement.  Moreover, the Board notes that the examiner only addressed the matter of whether the current lumbar spine disorder was directly related to the service-connected right hip disorder, and not the matter of secondary aggravation pursuant to Allen, supra.  Therefore, the Board must conclude that this examination is inadequate for resolution of this case.  Consequently, a remand is required in order to accord the Veteran a new examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's lumbar spine disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine disorder since February 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file, including VA medical records.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his lumbar spine disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current lumbar spine disorder found to be present was incurred in or otherwise the result of the Veteran's active military service.  In that regard, the examiner's attention is directed to the Veteran's assertion in a February 2001 report of medical history completed prior to his separation from service, that he had recurrent back pain or a back injury.

If it is determined that the Veteran's lumbar spine disorder is not directly related to active service, an opinion must be expressed as to whether it is at least as likely as not that this disability is due to or caused by the service-connected right hip disorder.  The examiner should also opine whether it is at least as likely as not that the back disorder is aggravated (worsened) by the service-connected right hip disorder.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.  If it is determined that the lumbar spine disorder was aggravated by the service-connected right hip disorder, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.  The examiner should consider the abnormal gait shown upon VA examination when providing the opinion.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation. 

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


